Citation Nr: 0216198	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  98-06 541A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Lincoln General Hospital from 
October 30, 1997 to November 3, 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to 
September 1948.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Department of Veterans Affairs 
(VA) Medical Administration Service (MAS) at the Shreveport, 
Louisiana VA Medical Center (VAMC).  In August 1998, the 
veteran withdrew, in writing, a previous request for a 
personal hearing before a Member of the Board at the local 
Regional Office (RO).  38 C.F.R. § 20.704(e) (2001).

This case was remanded to the MAS by the Board in November 
1998 and October 2001.  The case is now before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim and obtained and fully developed all 
evidence necessary for the equitable disposition of that 
claim.

2.  The veteran received unauthorized medical care at Lincoln 
General Hospital in Ruston, Louisiana, from October 30, 1997 
to November 3, 1997.

3.  The veteran was not in need of such care for a service-
connected disability or a nonservice-connected disability 
that was associated with or aggravating a service-connected 
disability.

4.  The veteran is service connected for bilateral hearing 
loss, tinnitus, intra-abdominal adhesions and intestinal 
obstruction with resection of the sigmoid colon, fracture of 
the proximal phalanx of the left index finger with traumatic 
arthritis, and for scars, residuals of shell fragment wounds 
(SFWs) to the left thigh, left forearm, right middle and 
lower fingers, and the right side of abdomen and left iliac 
with injury to Muscle Group XIX; none of these disabilities 
have been found to be permanently and totally disabling.

5.  The veteran is not a participant in Chapter 31 
rehabilitation.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement or payment of 
unauthorized medical expenses incurred for care rendered at 
Lincoln General Hospital in Ruston, Louisiana, from October 
30, 1997 to November 3, 1997, have not been met.  38 U.S.C.A. 
§§ 1728, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 17.120, 
17.130 (2001, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002).  The VCAA became effective on November 9, 2000.  
This liberalizing legislation is applicable to the veteran's 
claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, and provides that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim. VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620, 45,632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000.  VA is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. 

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim have been 
properly developed as private hospital records, MAS 
administrative records, a private physician's statements, a 
February 1998 VA medical opinion, and VA personnel and lay 
statements have been associated with the claims file.  

With regard to VA's compliance with the Board's November 1998 
and October 2001 remand instructions, the Board notes that VA 
has obtained and associated with the claims file copies of 
the Lincoln General Hospital records for treatment received 
by the veteran from October 30, 1997 to November 3, 1997, the 
MAS file, and a statement from E. T. at the Shreveport VA 
Medical Center (VAMC), whom the veteran's caretaker 
maintained told him to take the veteran to the nearest 
emergency room because the VAMC was 70 miles away and the 
veteran might die before he could reach the VAMC.  The MAS 
also addressed the issues of authorization for non-VA medical 
treatment and new statutory authority to pay for non-VA 
treatment in emergency situations and discussed their 
applicability in this case.  Upon completion of development, 
the MAS re-adjudicated the veteran's claim and issued a 
supplemental statement of the case (SSOC). 

Given the foregoing, the Board finds that VA has 
substantially complied with the Board's November 1998 and 
October 2001 remands.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
Supp. 2002).  In this connection, the Board finds that the 
private hospital records, the MAS file, a VA physician's 
opinion disapproving payment, a private physician's 
statements, and VA personnel and lay statements, are adequate 
for determining whether the veteran meets the requirements 
for reimbursement or payment of unauthorized medical expenses 
incurred for care rendered at Lincoln General Hospital.  
Given that the veteran has not identified any outstanding 
evidence, the Board has no knowledge of any other 
documentation that needs to be obtained in support of his 
claim.

The Board finds no prejudice to the appellant in this case by 
adjudicating the question of entitlement to reimbursement or 
payment of unauthorized medical expenses.  This is so because 
the requirements regarding notice, which must be provided to 
the veteran under the VCAA have been satisfied by the various 
informational letters, an April 1998 statement of the case, 
SSOCs issued in February 2001 and February 2002, the Board's 
remands, and a February 1998 administrative decision, as VA 
advised the veteran of the provisions of the VCAA and of what 
must be demonstrated to establish eligibility for 
reimbursement or payment of unauthorized medical expenses, 
asked him to provide additional information, and advised him 
of VA's efforts to obtain information in support of his 
claim.  The veteran was also provided an opportunity to 
present testimony at a hearing, but he later withdrew his 
request for a Board hearing.

In light of the foregoing, the Board finds that VA has 
notified the veteran of the evidence needed to substantiate 
his claim and has obtained and fully developed all relevant 
evidence necessary for an equitable disposition.  As such, 
there has been no prejudice to the veteran in this case that 
would warrant further notice or development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

The veteran seeks reimbursement of the medical expenses 
incurred from 
October 30, 1997 to November 3, 1997.  Section 1728(a), Title 
38, United States Code, provides that VA may pay or reimburse 
veterans for medical expenses incurred in non-VA facilities 
where: (1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran in need thereof (A) for an adjudicated service-
connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a 
service-connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature from a 
service-connected disability....; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See 38 C.F.R. § 
17.120 (2001).  All three of these statutory requirements 
must be met before reimbursement may be authorized.  See 
Zimick v. West, 11 Vet. App. 45, 49 (1998).  No reimbursement 
or payment of services not previously authorized will be made 
when such treatment was procured through private sources in 
preference to available Government facilities.  38 C.F.R. § 
17.130 (2002).  

In this case, the veteran's caretaker apparently contacted 
the VAMC in Shreveport and was told to take the veteran to 
the nearest emergency room.  In a January 2001 statement, E. 
T. of VA outpatient services indicated that it is the VAMC's 
policy that a patient in distress is taken to the nearest 
emergency room and this decision is based on medical 
information and does not obligate payment from VA.  She 
stated that it was not their practice to authorize private 
hospital payment at the time a request for care is received 
as only medical decisions are made, i.e., to take the patient 
to the nearest emergency room.  E. T.  added that she did not 
authorize payment of the veteran's hospital bills.  

In December 1997, the MAS received an UB-92 from the Lincoln 
General Hospital seeking payment for the veteran's hospital 
bills.  In response, VA sent a VA Form 10-583 and requested 
necessary medical records.  The requested information was 
received and forwarded to a VA physician for 
approval/disapproval of payment.  The VA physician determined 
that the admission was emergent, but that treatment was for a 
nonservice-connected disorder (acute exacerbation of chronic 
obstructive pulmonary disease (COPD)), which was determined 
clinically not to be an adjunct condition to the veteran's 
service-connected disabilities and the veteran's claim was 
denied.

Even assuming that the care in October/November 1997 was 
rendered in a medical emergency, that other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand would not have been reasonable, sound, wise, 
or practical, the veteran's claim still fails.  First, in 
October/November 1997, non-VA medical personnel rendered 
treatment for an acute exacerbation of COPD, not for any 
service-connected disorder.  A private physician, in 
statements dated in February and April 1998, indicated that 
he had been treating the veteran for COPD, prostatic 
hypertrophy, and gastroesophageal reflux disease, adding that 
the nearest emergency room was the appropriate place to treat 
the veteran's asthma and respiratory distress.  Second, there 
is no evidence of record establishing that the veteran's COPD 
and benign prostatic hypertrophy, with which the veteran was 
diagnosed on discharge, are associated with or aggravating 
the veteran's various service-connected disorders.  In this 
regard, the Board notes that service connection was not in 
effect for COPD or a prostate condition in 1997.  In fact, 
the RO denied service connection for COPD and a prostate 
condition in an unappealed rating decision issued in November 
1998.  Third, although the veteran is service connected for 
hearing loss, tinnitus, intra-abdominal adhesions and 
intestinal obstruction with resection of the sigmoid colon, 
fracture of the proximal phalanx of the left index finger 
with traumatic arthritis, and for scars, residuals of SFWs to 
the left thigh, left forearm, right middle and lower fingers, 
and the right side of abdomen and left iliac with injury to 
Muscle Group XIX, no medical professional has ever 
characterized these disabilities as permanently and totally 
disabling and it had not been adjudicated as such.   There is 
no evidence that the veteran is a participant in VA's Chapter 
31 rehabilitation program.  Accordingly, there is therefore 
no need to consider whether a medical emergency existed or 
whether VA medical facilities were feasibly available since 
at least one requirement for entitlement to reimbursement 
under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 has not been 
met.

The Board acknowledges the veteran's representative's 
statement that the Millennium Health Care and Benefits Act, 
Public Law 106-117, which became effective in May 2000, 
provides general authority for the reimbursement of non-VA 

emergency treatment when certain conditions are met.  38 
U.S.C.A. § 1725 (West Supp. 2002); Pub. L. 106-117, Title I, 
Subtitle B, § 111, 113 Stat. 1556 (1999) (providing that the 
November 30, 1999, act shall take effect 180 days after the 
date of enactment).   However, the private medical treatment 
in question in this case was furnished to the veteran in -- 
October/November 1997, well before the new legislation became 
effective.  The Board therefore need not consider whether the 
veteran is eligible under this new legislation since by 
regulation there can be no reimbursement prior to the 
effective date of any law, or amendment to the law, under 
which eligibility for the medical services at VA expense is 
established.  
38 C.F.R. § 17.129 (2002).

The Board also has considered the contention that a VA 
employee told the veteran's caretaker that his emergency care 
would be reimbursed.  Nevertheless, the Board notes that 
"erroneous advice given by a government employee cannot be 
used to [prevent] the government from denying benefits."  
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (referring to the 
rule enunciated in OPM v. Richmond, 496 U.S. 414, 110 S. Ct. 
2465, 110 L.Ed.2d 387 (1990)).  It is regrettable if the 
veteran may have received inaccurate advice regarding his 
eligibility for reimbursement, but this would not create any 
legal right to benefits where such benefits are otherwise 
precluded by law.  See Shields v. Brown, 8 Vet. App. 346, 351 
(1995).

In conclusion, the Board finds that the criteria for 
entitlement to reimbursement or payment of unauthorized 
medical expenses incurred for care rendered at Lincoln 
General Hospital in Ruston, Louisiana, from October 31, 1997 
to November 3, 1997, have not been met.  Accordingly, the 
appeal is denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law).



ORDER

Entitlement to reimbursement or payment of unauthorized 
medical expenses incurred for care rendered at Lincoln 
General Hospital in Ruston, Louisiana, from October 31, 1997 
to November 3, 1997, is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

